DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 15/962,912, attorney docket 01.D149092-US which has an claimed effective filing date of 4/25/2018,  assigned to Intel Corporation, the present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action issues 6/18/2021, applicant has amended claims 1, 8, 11, 12, 16 and 17.  Claims 1-17 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has incorporated limitations from claims from 8 and 16 and 17 that were found novel in the prior office action into independent claim 1 and 12, and correctly argues that those claims and all of their dependents are now allowable.  

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a MEMS device with a first and second sealing material as recited in claims 1 and 12 where the second material comprises particles of  50-100 microns diameter.
EXAMINER’S AMENDMENT

This application is in condition for allowance except for the presence of claim 18-21 directed to an invention non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Examiner, Art Unit 2893